Action to recover for personal injuries to wife, and companion action of husband for loss of services, etc., arising out of an accident due to obstruction in a public highway and absence of lights thereon, during construction work by defendant. Judgment for plaintiffs reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon the plaintiffs stipulate to reduce the verdicts from $10,000 to $7,500 in plaintiff wife’s action and from $2,000 to $1,000 in the husband’s action for loss of services; in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdicts are excessive. Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.